DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 9,911,697 B2).
Referring to Fig. 7A and column 9, line 4 to column 8, line 16, Chen et al. disclose a semiconductor device (integrated chip —700) that includes a substrate (102), a fin (702) over the substrate (102), wherein the fin (702) extends along a primary direction (first direction ~ 710), a gate (706) over the fin (702), wherein the gate (706) extends along a secondary direction (712) orthogonal to the primary direction (710) as indicated in column 7, lines 10-13, a first conductive contact (108) over the gate (706) wherein a bottom surface of the first conductive contact (108) overlaps with a top surface of the gate (706) from a top view perspective (since the bottom surface of the first conductive contact is in direct contact with the top surface of the gate- the top view perspective would show that the two layers overlap);  and a conductive routing layer 
Regarding claim 2, Chen et al further disclose a conductive pattern (metal strap ~ 114) over the fin (702), wherein the conductive pattern (1143 extends along a secondary direction (772) as shown in Fig. 7A.
Regarding claim 3, Chen et al. further disclose a second conductive contact (second conducive via ~ 1i2b) connecting the conductive pattern (114) and the conductive routing layer (116) as indicated in column 7, lines 46-48.
Regarding claim 4, at least a portion of the gate (706) is free from the coverage of a vertical projection of the conductive routing layer (116) as shown in Fig. 7A,
Regarding claim 5, the fin (702) includes a conductive region (MEOL structure — 708 ~ also see column 2, lines 24-49) adjacent to the gate (706), wherein at least a portion of the conductive region (708) is free from the coverage of a vertical projection of the conductive routing layer (116) as shown in Fig. 7A,
Regarding claim 6, the conductive routing layer (176) is a first metal layer (part of first metal wire layer ~- 109} over the substrate (102) as described in column 3, lines 34- 3/ and as also shown in Fig. 7.


Allowable Subject Matter
Claims 7-20 are allowed in accordance with the Examiner’s prior indication of allowable subject matter.
Claims 7-14 would be allowable because the prior art of record does not teach or suggest, in combination with the other claim limitations, a semiconductor device that includes a first well region of a first conductivity type under an isolation region, a second well region of a second conductivity type under the first well region, wherein an interface between the first well region and the second well region is under and spaced away from the isolation [region], a fin protruding from the first well region, and a conductive routing layer electrically coupled to the fin; and  Claims 15-20 are allowed because the prior art of record does not teach or suggest, in combination with the other claim limitations, a method for fabricating a semiconductor device that includes forming a first well region of a first conductivity type in a substrate, forming a second well region of a second conductivity type under the first wed region, forming a third well region of the second conductivity type surrounding the first well region and above the second well region, forming 4 fin over the first well region, and farming a conductive routing layer over the fin. 

Response to Arguments
Applicant's arguments filed 8/17/21 have been fully considered but they are not persuasive. Applicant argues that Chen fails to teach the newly added limitation wherein a bottom surface of the first conductive contact (108) overlaps with a top surface of the gate (706) from a top view perspective.  The arguments merely make the assertion that this is not taught however it is impossible that the top view would not show the bottom surface of the contact overlapping with the gate since the bottom surface is in direct contact with the top surface of the gate. If the Applicant is attempting to argue that the bottom of the contact overlapping with the gate could not be viewed from the top-down perspective

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



9/11/21